DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission, filed on May 25, 2021, amending claims 1, 6, 9, 12, 15, 17, 20 and 24, cancelling claims 5, 7, 8, 13, 14, 16, 19, and 21-23, and adding new claims 25-33.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 9, 12, 15 and 30-32 are objected to because of the following informalities.  Claim 9 redundantly (i.e. twice) recites the limitation, “control the user interface to display the selected set of objects in the second container of the user interface, wherein the set of objects are movable from the second container to the first container displaying the selected image”.  Claims 12, 15 and 30-32 depend from claim 9 and thereby include all of the limitations of claim 9.  Accordingly, claims 12, 15 and 30-32 are also objected to under a similar rationale.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 9, 12, 15, 17, 20 and 24-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
In particular, in each of independent claims 1, 9 and 17, there is improper antecedent basis for the “the updated metadata” within the phrase “the selected and the updated metadata associated with the selected sentence model” because it is unclear as to whether “the updated metadata” therein is intended to refer to updated metadata resulting from “select[[ing] and updating metadata associated with the selected sentence model” or from “the at least one input field configured to receive user input to update the selected metadata,” or both, as are previously recited in each of claims 1, 9 and 17. 
Each of claims 3, 6, 12, 15, 20 and 24-33 depends from one of claim 1, 9 or 17 and thereby includes all of the limitations of claim 1, 9 or 17.  Accordingly, claims 3, 6, 12, 15, 20 and 24-33 are considered indefinite under a similar rationale as that described above with respect to claims 1, 9 and 17.
Further, in claim 31, it is unclear as to whether “a description window” is intended as the same “description window” recited in claim 9, upon which claim 31 depends.
Moreover, in claim 32, there is no antecedent basis for “the description” recited therein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 6, 9, 12, 15, 17, 20, 24-27, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,793,217 to Kim et al. (“Kim”), over U.S. Patent Application Publication No. 2005/0114283 to Pearson et al. (“Pearson”), and also over U.S. Patent Application Publication No. 2015/0227501 to Farjo et al. (“Farjo”).
	Regarding claim 1, Kim describes a digital medical reporting system which allows a user to automatically generate various patient reports (see e.g. column 1, lines 25-41; and column 2, lines 18-25).  Like claimed, Kim particularly teaches:
	receiving a selection of an image representing a structure from among a plurality of images representing a plurality of structures (see e.g. column 6, line 62 – column 7, line 30; column 8, lines 5-52; and FIG. 5: Kim describes an interface window that enables a user to select a pre-defined template from among a plurality of predefined templates to use as a background image upon which one or more annotations can be placed.  Kim discloses that each of the templates can represent a structure, e.g. of the eye, wherein the annotations relate to the condition of the structure – see e.g. column 8, lines 26-45.);
	in response to receiving the selection:
	controlling a user interface to display the selected image in a first container of the user interface, wherein the user interface comprises the first container and a second container (see e.g. column 6, line 62 – column 7, line 30; column 8, lines 5-52; and FIG. 5: as noted above, Kim describes an interface window that enables a user to select a pre-defined template from among a plurality of predefined templates to use as a background image upon which one or more annotations can be placed.  Kim further discloses that in response to the selection of the pre-defined template, the template is displayed in a first container of the interface window, i.e. within a drawing window – see e.g. column 7, lines 19-30; 
	selecting a plurality of objects related to the structure represented by the selected image, the plurality of objects comprising text specifying a plurality of pathological lesions (see e.g. column 7, line 61 – column 8, line 4; column 9, lines 1-44; and FIG. 5:  Kim discloses that the symbol window displays a plurality of symbols, which are considered objects like claimed.  Kim further discloses that each of the symbols can comprise text, e.g. textual descriptions, that are used when searching the symbols or providing annotations – see e.g. column 3, lines 5-13; column 10, lines 15-16; and column 14, lines 41-56.  Kim demonstrates that the text can specify different pathological lesions such as tears – see e.g. column 12, line 64 – column 13, line 43; column 14, lines 41-62; and FIG. 7.  Moreover, Kim discloses that the symbols are based on the selected template and are changed in response to selecting the template – see e.g. column 8, lines 33-37; and column 9, lines 46-47.  Kim thus teaches selecting a plurality of objects, i.e. symbols, related to the structure represented by the selected template, i.e. so as to change the symbols in the symbol window in response to selecting the template, wherein the symbols comprise text specifying pathological lesions such as tears.); and
	controlling the user interface to display the selected plurality of objects in the second container of the user interface, wherein the plurality of objects are movable from the second container to the first container displaying the selected image (see e.g. column 8, lines 33-37; and 
	detecting an object among the displayed plurality of objects being moved from the second container to a region in the first container associated with a location within the structure represented by the selected image (see e.g. column 3, lines 5-36; column 8, lines 40-45; and column 10, lines 5-62: Kim discloses that a user can move a symbol selected from the symbol window to a region in the drawing window that is associated with a location within the structure, e.g. eye, represented by the selected template in order to document a positive or negative medical finding at the location.);
	associating the moved object with the location within the structure represented by the selected image (see e.g. column 3, lines 5-36; column 8, lines 40-45; and column 10, lines 5-62: as noted above, Kim discloses that a user can move a symbol selected from the symbol window to a region in the drawing window that is associated with a location within the structure, e.g. eye, represented by the selected template.  The user thus associates the symbol with the location within the structure represented by the selected template.);
	based on the association of the moved object with the location within the structure represented by the selected image, selecting a sentence model and selecting and updating metadata associated with the selected sentence model (see e.g. column 9, lines 1-17; column 16, lines 6-50; and FIG. 15: Kim discloses and
	composing a sentence based on the selected sentence model and the selected and updated metadata associated with the selected sentence model (see e.g. column 9, lines 1-17; column 16, lines 6-50; and FIG. 15: as noted above, Kim discloses that, in response to moving a symbol to a region in the drawing window, a translation statement is created based on the symbol and the location in which the symbol is placed.  Kim thus teaches composing a sentence, i.e. the translation statement, based on the selected sentence model and the selected and updated metadata, e.g. the location, associated with the selected sentence model.).
Accordingly, Kim teaches a method similar to that of claim 1.  Kim however does not explicitly discloses that the sentence model is selected from among a plurality of sentence models like required by claim 1.  Moreover, Kim teaches controlling the user interface to display a menu of information associated with the placed object, including at least one input field configured to receive input to update metadata (e.g. a size) associated with the object, and to display the sentence composed based on the selected and updated metadata (see e.g. column 11, lines 10-28; and column 16, lines 6-50), but does not disclose that such information is displayed in a “description window” overlaying the selected image in the first container like further required by claim 1.

	It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Pearson before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Kim such that the sentence model is selected from among a plurality of available sentence models, e.g. based on the selected object, as is taught by Pearson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the resulting sentences to be more specific to the particular types of medical conditions identified, as is evident from Pearson.
	As noted above, Kim teaches controlling the user interface to display a menu of information associated with a pathological lesion specified by the placed object, including at least one input field configured to receive input to update metadata (e.g. a size) associated with the object, and to display the sentence composed based on the selected and updated metadata (see e.g. column 11, lines 10-28; and column 16, lines 6-50), but does not disclose that such information is displayed in a “description window” overlaying the selected image in the first container like claimed.  Nevertheless, similar to Kim, Farjo describes a user interface comprising a first section that displays a selected image representing an anatomical structure, wherein a user can select and place one or more objects in a region of the first container associated with a location within the structure represented by the selected image (see e.g. paragraphs 0066-0068 and 0073-0075, and FIGS. 7, 8 and 12.).  Regarding the claimed invention, Farjo further teaches controlling the user interface to display a description window overlaying the selected 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Pearson and Farjo before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Kim and Pearson so as to display a description window overlaying the selected image in the first container like taught by Farjo, wherein the description window displays the menu of information associated with a pathological lesion specified by the moved object, the description window comprising at least one input field configured to receive user input to update the selected metadata, and displays the sentence composed based on the selected sentence model and the selected and updated metadata.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently view and update specific content relating to the particular pathological lesion, as is evident from Farjo.  Accordingly, Kim, Pearson and Farjo are considered to teach, to one of ordinary skill in the art, a method like that of claim 1, which is for providing a diagram based visual procedure note writing.
As per claim 3, Kim discloses that the structure includes an anatomical structure (see e.g. column 8, lines 19-39).  Accordingly, the above-described combination of Kim, Pearson and Farjo further teaches a method like that of claim 3.
As per claim 6, Kim suggests that composing the sentence comprises composing the sentence in real time responsive to receiving an input updating the metadata (see e.g. column 16, lines 6-50).  Farjo provides a similar teaching (see e.g. paragraphs 0069, 0073, and 0076-0078).  Accordingly, the above-described combination of Kim, Pearson and Farjo further teaches a method like that of claim 6.

a memory device storing a knowledgebase comprising a plurality of images representing a plurality of structures, a plurality of objects related to the plurality of structures, and a plurality of locations within each structure among the plurality of structures (see e.g. column 5, lines 2-19: Kim describes a system implemented with a computer.  Kim teaches that the system stores, necessarily via a memory device, a plurality of pre-defined templates representing a plurality of structures, e.g. of the eye – see e.g. column 7, lines 19-30; and column 8, lines 19-39.  The templates are considered a type of image like claimed.  Kim further teaches that the system also stores a plurality of objects, i.e. symbols, related to the plurality of structures – see e.g. column 8, lines 32-37; and column 9, lines 18-49.  Moreover, Kim teaches that the system can store a plurality of locations, e.g. a grid, within each structure among the plurality of structures – see e.g. column 16, lines 22-60.); and
a processor coupled to the memory device and operable to (see e.g. column 5, lines 2-19: Kim describes a system implemented with a computer, which understandably comprises a processor to perform the following tasks.):
	receive a selection of an image representing a structure from among the plurality of images (see e.g. column 6, line 62 – column 7, line 30; column 8, lines 5-52; and FIG. 5: Kim discloses that the system displays an interface window that enables a user to select a pre-defined template from among a plurality of predefined templates to use as a background image upon which one or more annotations can be placed.  Kim discloses that each of the templates can 
	in response to receiving the selection:
	control a user interface to display the selected image in a first container of the user interface, wherein the user interface comprises the first container and a second container (see e.g. column 6, line 62 – column 7, line 30; column 8, lines 5-52; and FIG. 5: as noted above, Kim describes an interface window that enables a user to select a pre-defined template from among a plurality of predefined templates to use as a background image upon which one or more annotations can be placed.  Kim further discloses that in response to the selection of the pre-defined template, the template is displayed in a first container of the interface window, i.e. within a drawing window – see e.g. column 7, lines 19-30; and column 8, lines 5-42; and FIG. 5.  The user interface also displays other containers such as symbol window – see e.g. column 7, line 61 – column 8, line 4; and FIG. 5.  The symbol window is considered a second container like claimed.);
	select a set of objects from among the plurality of objects, the selected set of objects being related to the structure represented by the selected image, the plurality of objects comprising text specifying a plurality of pathological lesions (see e.g. column 7, line 61 – column 8, line 4; column 9, lines 1-44; and FIG. 5:  Kim discloses that the symbol window displays a plurality of symbols, which are considered objects like claimed.  Kim further discloses that each of the symbols can comprise text, e.g. textual descriptions, that are used when searching the symbols or providing annotations – see e.g. column 3, lines 5-13; column 10, lines and
	control the user interface to display the selected set of objects in the second container of the user interface, wherein the set of objects are movable from the second container to the first container displaying the selected image (see e.g. column 8, lines 33-37; and column 9, lines 46-47: as noted above, Kim discloses that symbols in the symbol window are changed in response to selecting a template; the user interface thus displays the selected plurality of objects, i.e. symbols, in the second container of the user interface, i.e. within in the symbol window.  Kim further discloses that symbols can be moved from the symbol window to the drawing window, i.e. the first container – see e.g. column 10, lines 5-14);
	detect an object among the displayed set of objects being moved from the second container to a region in the first container associated with a location within the structure represented by the selected image (see e.g. column 3, lines 5-36; column 8, lines 40-45; and column 10, lines 5-62: Kim discloses that a user can move a symbol selected from the symbol window to a region in the drawing 
	associate the moved object with the location within the structure represented by the selected image (see e.g. column 3, lines 5-36; column 8, lines 40-45; and column 10, lines 5-62: as noted above, Kim discloses that a user can move a symbol selected from the symbol window to a region in the drawing window that is associated with a location within the structure, e.g. eye, represented by the selected template.  The user thus associates the symbol with the location within the structure represented by the selected template.);
	based on the association of the moved object with the location within the structure represented by the selected image, select a sentence model and select and update metadata associated with the selected sentence model (see e.g. column 9, lines 1-17; column 16, lines 6-50; and FIG. 15: Kim discloses that, in response to moving a symbol to a region in the drawing window, a translation statement is created based on the symbol and the location in which the symbol is placed.  In addition to the location, the translation statement can indicate other metadata (e.g. a size) related to the symbol – see e.g. column 11, lines 10-17; and FIG. 15.  Creating the translation statement understandably necessitates selecting a sentence model for the statement and selecting and updating metadata, e.g. the size and location of the symbol, for incorporation into the model.); and
	compose a sentence based on the selected sentence model and the selected and updated metadata associated with the selected sentence model (see e.g. column 9, lines 1-17; column 16, lines 6-50; and FIG. 15: as noted above, Kim discloses that, in response to moving a symbol to a region in the 
Accordingly, Kim teaches a system similar to that of claim 9.  Kim however does not explicitly discloses that the sentence model is selected from among a plurality of sentence models like required by claim 9.  Moreover, Kim teaches controlling the user interface to display a menu of information associated with the placed object, including at least one input field configured to receive input to update metadata (e.g. a size) associated with the object, and to display the sentence composed based on the selected and updated metadata (see e.g. column 11, lines 10-28; and column 16, lines 6-50), but does not disclose that such information is displayed in a “description window” overlaying the selected image in the first container like further required by claim 9.
Pearson generally describes a system and method for generating a report using a knowledge base, whereby a sentence model is populated according to one or more keywords selected from the knowledge base and used to generate text of the report (see e.g. paragraphs 0007-0008).  Regarding the claimed invention, Pearson particularly teaches selecting a sentence model from among a plurality of sentence models based on a user-selected object (e.g. keyword) specifying e.g. a pathological lesion (see e.g. paragraphs 0138-0143 and 0174-0177, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Pearson before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Kim such that the sentence model is selected from among a plurality of available sentence models, e.g. based on the selected object, as is taught by Pearson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would 
	As noted above, Kim teaches controlling the user interface to display a menu of information associated with a pathological lesion specified by the placed object, including at least one input field configured to receive input to update metadata (e.g. a size) associated with the object, and to display the sentence composed based on the selected and updated metadata (see e.g. column 11, lines 10-28; and column 16, lines 6-50), but does not disclose that such information is displayed in a “description window” overlaying the selected image in the first container like claimed.  Nevertheless, similar to Kim, Farjo describes a user interface comprising a first section that displays a selected image representing an anatomical structure, wherein a user can select and place one or more objects in a region of the first container associated with a location within the structure represented by the selected image (see e.g. paragraphs 0066-0068 and 0073-0075, and FIGS. 7, 8 and 12.).  Regarding the claimed invention, Farjo further teaches controlling the user interface to display a description window overlaying the selected image in the first container, wherein the description window displays a menu of information associated with a pathological lesion specified by the placed object, the description window comprising at least one input field configured to receive user input to update metadata associated with the object (see e.g. paragraphs 0069, 0073 and 0076, and FIGS. 9, 13 and 17).
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Pearson and Farjo before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Kim and Pearson so as to display a description window overlaying the selected image in the first container like taught by Farjo, wherein the description window displays the menu of information associated with a pathological lesion specified by the moved object, the description window comprising at least one input field configured to receive user input to update the selected metadata, and displays the sentence composed based on the selected sentence model and the selected and updated metadata.  It would have been 
As per claim 12, Kim suggests composing the sentence in real time responsive to receiving an input updating the metadata (see e.g. column 16, lines 6-50).  Farjo provides a similar teaching (see e.g. paragraphs 0069, 0073, and 0076-0078).  Accordingly, the above-described combination of Kim, Pearson and Farjo further teaches a system like that of claim 12.
Regarding claim 15, Kim suggests that the knowledgebase stores the plurality of images (e.g. templates), the plurality of objects (e.g. symbols) and the plurality of locations (e.g. a grid) within the structure (see e.g. column 7, lines 19-30; column 8, lines 19-39; column 9, lines 18-49; and column 16, lines 22-60).  Kim further discloses that the objects are organized via tabs, and thus suggests further storing tab representations of the plurality of objects (see e.g. column 9, lines 1-44; and FIG. 5).  Kim, however, does not disclose that the knowledgebase stores such information in a hierarchically organized data structure, particularly wherein a first level stores the plurality of images representing the plurality of structures, a second level stores the tab representations of the plurality of objects, a third level stores the objects, and a fourth level stores the plurality of locations within the structure, as is required by claim 15.  Nevertheless, storing information in a hierarchically organized data structure is well known in the art.  Pearson, for example, describes a knowledgebase that stores information including objects (e.g. terms) and menus in a hierarchically organized fashion (see e.g. paragraphs 0058, 0086-0088, and 0158-0160).  It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Pearson and Farjo before him prior to the effective filing date of the claimed invention, to modify the knowledgebase taught by Kim, Pearson and Farjo such that it stores the information in a hierarchically organized data structure like taught by Pearson, e.g. wherein a first level 
Regarding claim 17, Kim describes a digital medical reporting system which allows a user to automatically generate various patient reports (see e.g. column 1, lines 25-41; and column 2, lines 18-25).  Like claimed, Kim particularly teaches a non-transitory computer readable storage medium storing a computer program of instructions executable by a machine (see e.g. column 4, line 60 – column 5, line 12: Kim describes different software modules that are executed by a computer system to perform the following tasks.  The storage device necessary for storing the software modules is considered a non-transitory computer readable storage medium.) to perform a method of providing a diagram based visual procedure note writing, the method comprising:
	receiving a selection of an image representing a structure from among a plurality of images representing a plurality of structures (see e.g. column 6, line 62 – column 7, line 30; column 8, lines 5-52; and FIG. 5: Kim describes an interface window that enables a user to select a pre-defined template from among a plurality of predefined templates to use as a background image upon which one or more annotations can be placed.  Kim discloses that each of the templates can represent a structure, e.g. of the eye, wherein the annotations relate to the condition of the structure – see e.g. column 8, lines 26-45.);
	in response to receiving the selection:
	controlling a user interface to display the selected image in a first container of the user interface, wherein the user interface comprises the first container and a second container (see e.g. column 6, line 62 – column 7, line 30; column 8, lines 5-52; and FIG. 5: as noted above, Kim describes an interface window that enables a user to select a pre-defined template from among a plurality of predefined templates to use as a background image upon which one or more annotations can be placed.  Kim further discloses that in response to the selection of the pre-defined template, the template is displayed in a first container of the interface window, i.e. within a drawing window – see e.g. column 7, lines 19-30; and column 8, lines 5-42; and FIG. 5.  The user interface also displays other containers such as symbol window – see e.g. column 7, line 61 – column 8, line 4; and FIG. 5.  The symbol window is considered a second container like claimed.);
	selecting a plurality of objects related to the structure represented by the selected image, the plurality of objects comprising text specifying a plurality of pathological lesions (see e.g. column 7, line 61 – column 8, line 4; column 9, lines 1-44; and FIG. 5:  Kim discloses that the symbol window displays a plurality of symbols, which are considered objects like claimed.  Kim further discloses that each of the symbols can comprise text, e.g. textual descriptions, that are used when searching the symbols or providing annotations – see e.g. column 3, lines 5-13; column 10, lines 15-16; and column 14, lines 41-56.  Kim demonstrates that the text can specify different pathological lesions such as tears – see e.g. column 12, line 64 – column 13, line 43; column 14, lines 41-62; and FIG. 7.  Moreover, Kim discloses that the symbols are based on the selected template and are changed in response to selecting the template – see e.g. column 8, lines 33-37; and column 9, lines 46-47.  Kim thus teaches and
	controlling the user interface to display the selected plurality of objects in the second container of the user interface, wherein the plurality of objects are movable from the second container to the first container displaying the selected image (see e.g. column 8, lines 33-37; and column 9, lines 46-47: as noted above, Kim discloses that symbols in the symbol window are changed in response to selecting a template; the user interface thus displays the selected plurality of objects, i.e. symbols, in the second container of the user interface, i.e. within in the symbol window.  Kim further discloses that symbols can be moved from the symbol window to the drawing window, i.e. the first container – see e.g. column 10, lines 5-14);
	detecting an object among the displayed plurality of objects being moved from the second container to a region in the first container associated with a location within the structure represented by the selected image (see e.g. column 3, lines 5-36; column 8, lines 40-45; and column 10, lines 5-62: Kim discloses that a user can move a symbol selected from the symbol window to a region in the drawing window that is associated with a location within the structure, e.g. eye, represented by the selected template in order to document a positive or negative medical finding at the location.);
	associating the moved object with the location within the structure represented by the selected image (see e.g. column 3, lines 5-36; column 8, lines 40-45; and column 10, lines 5-62: as noted above, Kim discloses that a user can 
	based on the association of the moved object with the location within the structure represented by the selected image, selecting a sentence model and selecting and updating metadata associated with the selected sentence model (see e.g. column 9, lines 1-17; column 16, lines 6-50; and FIG. 15: Kim discloses that, in response to moving a symbol to a region in the drawing window, a translation statement is created based on the symbol and the location in which the symbol is placed.  In addition to the location, the translation statement can indicate other metadata (e.g. a size) related to the symbol – see e.g. column 11, lines 10-17; and FIG. 15.  Creating the translation statement understandably necessitates selecting a sentence model for the statement and selecting and updating metadata, e.g. the size and location of the symbol, for incorporation into the model.); and
	composing a sentence based on the selected sentence model and the selected and updated metadata associated with the selected sentence model (see e.g. column 9, lines 1-17; column 16, lines 6-50; and FIG. 15: as noted above, Kim discloses that, in response to moving a symbol to a region in the drawing window, a translation statement is created based on the symbol and the location in which the symbol is placed.  Kim thus teaches composing a sentence, i.e. the translation statement, based on the selected sentence model and the selected and updated metadata, e.g. the location, associated with the selected sentence model.).

	Pearson generally describes a system and method for generating a report using a knowledge base, whereby a sentence model is populated according to one or more keywords selected from the knowledge base and used to generate text of the report (see e.g. paragraphs 0007-0008).  Regarding the claimed invention, Pearson particularly teaches selecting a sentence model from among a plurality of sentence models based on a user-selected object (e.g. keyword) specifying e.g. a pathological lesion (see e.g. paragraphs 0138-0143 and 0174-0177, and FIG. 23).
	It would have been obvious to one of ordinary skill in the art, having the teachings of Kim and Pearson before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Kim such that the sentence model is selected from among a plurality of available sentence models, e.g. based on the selected object, as is taught by Pearson.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the resulting sentences to be more specific to the particular types of medical conditions identified, as is evident from Pearson.
	As noted above, Kim teaches controlling the user interface to display a menu of information associated with a pathological lesion specified by the placed object, including at least one input field configured to receive input to update metadata (e.g. a size) associated with 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Pearson and Farjo before him prior to the effective filing date of the claimed invention, to modify the user interface taught by Kim and Pearson so as to display a description window overlaying the selected image in the first container like taught by Farjo, wherein the description window displays the menu of information associated with a pathological lesion specified by the moved object, the description window comprising at least one input field configured to receive user input to update the selected metadata, and displays the sentence composed based on the selected sentence model and the selected and updated metadata.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently view and update specific content relating to the particular pathological lesion, as is evident from Farjo.  Accordingly, Kim, Pearson and Farjo are considered to teach, to one of ordinary skill in the art, a non-transitory computer readable storage medium like that of claim 17.

Regarding claim 24, Kim suggests that the knowledgebase stores the plurality of images (e.g. templates), the plurality of objects (e.g. symbols) and the plurality of locations (e.g. a grid) within the structure (see e.g. column 7, lines 19-30; column 8, lines 19-39; column 9, lines 18-49; and column 16, lines 22-60).  Kim further discloses that the objects are organized via tabs, and thus suggests further storing tab representations of the plurality of objects (see e.g. column 9, lines 1-44; and FIG. 5).  Kim, however, does not disclose that the knowledgebase stores such information in a hierarchically organized data structure, particularly wherein a first level stores the plurality of images representing the plurality of structures, a second level stores the tab representations of the plurality of objects, a third level stores the objects, and a fourth level stores the plurality of locations within the structure, as is required by claim 24.  Nevertheless, storing information in a hierarchically organized data structure is well known in the art.  Pearson, for example, describes a knowledgebase that stores information including objects (e.g. terms) and menus in a hierarchically organized fashion (see e.g. paragraphs 0058, 0086-0088, and 0158-0160).  It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Pearson and Farjo before him prior to the effective filing date of the claimed invention, to modify the knowledgebase taught by Kim, Pearson and Farjo such that it stores the information in a hierarchically organized data structure like taught by Pearson, e.g. wherein a first level stores the plurality of images, a second level stores the tab representations, a third level stores the objects, and a fourth level stores the plurality of locations within the structure.  It would have been advantageous to one of ordinary skill to utilize a hierarchically organized data structure because it can provide for a more organized storage of data, as is evident from Pearson.  
As per claim 25, Kim suggests that the plurality of images (e.g. templates) and the plurality of objects (i.e. symbols) are stored in a knowledgebase, wherein selecting the plurality of objects in response to selecting an image comprises identifying mappings between the selected image and the plurality of objects in the knowledgebase (see e.g. column 8, lines 19-39; and column 9, lines 45-47).  Accordingly, the above-described combination of Kim, Pearson and Farjo further teaches a method like that of claim 25.
As per claim 26, Kim suggests that the plurality of objects (e.g. symbols) and a plurality of locations (e.g. a grid) within the structure are stored in a knowledgebase, wherein associating with moved object with the location within the structure comprises identifying mappings between the moved object and the location within the structure in the knowledgebase (see e.g. column 16, lines 14-65).  Accordingly, the above-described combination of Kim, Pearson and Farjo further teaches a method like that of claim 26.
As per claim 27, it would have been obvious, as is described above, to modify the user interface taught by Kim and Pearson so as to display a description window overlaying the selected image in the first container like taught by Farjo.  Farjo particularly demonstrates that the description window can comprise at least one input field configured to receive user input to update selected metadata (see e.g. paragraphs 0069, 0073 and 0076, and FIGS. 9, 13 and 17).  Accordingly, the above-described combination of Kim, Pearson and Farjo further teaches a method like that of claim 27.
As per claim 30, Kim further suggests selecting the plurality of objects (i.e. symbols) based on an identification of mappings between the selected image (i.e. template) and the plurality of objects in the knowledgebase (see e.g. column 8, lines 19-39; and column 9, lines 45-47), and associating the moved object with the location within the structure based on an identification of mappings between the moved object and the location within the structure in the 
As per claim 31, it would have been obvious, as is described above, to modify the user interface taught by Kim and Pearson so as to display a description window overlaying the selected image in the first container like taught by Farjo.  Farjo particularly demonstrates that the description window displays metadata selected based on the association of an object with a location within the structure represented by the selected image, and wherein the description window comprises at least one input field configured to receive user input to update the selected metadata (see e.g. paragraphs 0069, 0073 and 0076, and FIGS. 9, 13 and 17).  Accordingly, the above-described combination of Kim, Pearson and Farjo further teaches a system like that of claim 31.
Regarding claim 33, Kim suggests that the knowledgebase stores the plurality of images (e.g. templates), the plurality of objects (e.g. symbols) and the plurality of locations (e.g. a grid) within the structure (see e.g. column 7, lines 19-30; column 8, lines 19-39; column 9, lines 18-49; and column 16, lines 22-60).  Kim further discloses that the objects are organized via tabs, and thus suggests further storing tab representations of the plurality of objects (see e.g. column 9, lines 1-44; and FIG. 5).  Kim, however, does not disclose that the knowledgebase stores such information in a hierarchically organized data structure, particularly wherein a first level stores the plurality of images representing the plurality of structures, a second level stores the tab representations of the plurality of objects, a third level stores the objects, and a fourth level stores the plurality of locations within the structure, as is required by claim 33.  Nevertheless, storing information in a hierarchically organized data structure is well known in the art.  Pearson, for example, describes a knowledgebase that stores information including objects (e.g. terms) and menus in a hierarchically organized fashion (see e.g. paragraphs 0058, 0086-0088, and 0158-0160).  It would have been obvious to one of ordinary skill in the art, having the teachings of Kim, Pearson and Farjo before him prior to the effective filing date of the claimed invention, to 


Allowable Subject Matter
Claims 28, 29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the 35 U.S.C. § 112 issues noted above for these claims are resolved.  The following is a statement of reasons for the indication of allowable subject matter.
Each of claims 28, 29 and 32 are directed to selecting a photograph for inclusion in metadata relating to an object (e.g. text indicating a lesion) placed on an image of a structure (e.g. an image of a body part).  Particularly, the claims require outputting a plurality of photographs in response to hovering over the object and then enabling selection of one or more of the photographs.  The prior art generally teaches enabling selection of a photograph for inclusion as metadata for use in generating a note, e.g. a medical report (see e.g. column 19, lines 4-20 of Kim, and paragraph 0070 of Farjo).  The prior art however does not teach or suggest, in combination with the features required by their independent claims (e.g. selecting and displaying a plurality of objects in response to selecting an image from among a plurality of images), hovering over an object placed on an image of a structure, whereby a plurality of 


Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 6, 9, 12, 15, 17, 20 and 24, cancellation of claims 5, 7, 8, 13, 14, 16, 19, and 21-23, and addition of new claims 25-33.  In response to these amendments, the objections presented in the previous Office Action with respect to claim 24 are respectfully withdrawn, as are the 35 U.S.C. § 112(a) rejections presented in the previous Office Action with respect to claims 1, 3, 5-9, 12-17 and 19-24.  The Applicant’s arguments concerning the 35 U.S.C. § 103 rejections presented in the previous Office Action have been considered, but are moot in view of the new grounds of rejection presented above.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent Application Publication to Molenda cited therein teaches selecting one of a plurality of templates according to a selected procedure and a selected location on a displayed graphic representing an anatomical region.  The U.S. Patent to Torti cited therein teaches displaying a background image representing an anatomical structure and presenting a plurality of symbols corresponding to anatomical pathological states and selected from a group associated with a selected layer of the background image, wherein the user can position selected symbols on the selected layer.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044.  The examiner can normally be reached on Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BTB/
7/30/2021

/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173